__________

 

 

DEVELOPMENT AGREEMENT

 

MADE AS OF FEBRUARY 10, 2013

 

BETWEEN:

 

CRAiLAR TECHNOLOGIES INC.

 

AND:

 

COTSWOLD INDUSTRIES INC.

 

CRAiLAR Technologies Inc.

305 - 4420 Chatterton Way, Victoria, British Columbia, Canada V8X 5J2



--------------------------------------------------------------------------------





TABLE OF CONTENTS

Description

Page No.

PART 1 DEFINITIONS AND INTERPRETATIONS

2

     Definitions

2

     Interpretation

5

     Schedules

6

PART 2 DEVELOPMENT PROGRAM

6

     Development

6

     Purpose

6

     Project Manager

6

     Duties of the Project Managers

7

PART 3 DEVELOPMENT AND FUNDING

7

     Development

7

     Funding Arrangements

7

PART 4 NON-COMPETITION AND EXCLUSIVITY

8

     Non-Competition by Cotswold Industries

8

     Non-Solicitation

8

     Reasonable Restriction

8

     Injunctive Relief

8

PART 5 TERMINATION EVENTS

9

     Termination

9

     General Termination After 240 Days

9

     Termination by Cotswold Industries

9

     Termination by CRAiLAR

9

     Early Termination for Failure to Reach Milestones

9

     Consequences of Termination of the Development Program

10

PART 6 INTELLECTUAL PROPERTY

10

     Prior IP

10

     CRAiLAR Disclosure of Intellectual Property for the Development Program

10

     Cotswold Industries Disclosure of Intellectual Property for the Development
Program

10

Ownership of Arising Intellectual Property

10

Patents for CRAiLAR Arising IP and Cotswold Industries Arising IP

11

Consent to Use of Confidential Information

11

PART 7 DISPUTE RESOLUTION

11

     Initiation of Process

11

     Referral to Senior Officers

11

     Submission to Arbitration

12

     Place of Arbitration

12

     Final and Binding

12

     Legal Proceedings

12

     Exclusions

12

PART 8 GENERAL REPRESENTATIONS

12

     Representations

12

PART 9 GENERAL

13

     Modifications, Approvals and Consents

13

     Further Assurances

13

     Entire Agreement

13

     Notices

13

     Deemed Receipt

14

     Change of Address

14

     Enurement

14

     Governing Law

14

     Attornment

14

     Severability

14

     Counterparts

15

     Assignments

15

     Public Releases

15

SCHEDULE A - Statement of Work

 



--------------------------------------------------------------------------------



DEVELOPMENT AGREEMENT

THIS DEVELOPMENT AGREEMENT

is made as of February 10, 2013.



BETWEEN

:



CRAiLAR TECHNOLOGIES INC.

, a corporation duly incorporated under the laws of the Province of British
Columbia, Canada, and having an office located at 305 - 4420 Chatterton Way,
Victoria, British Columbia, Canada V8X 5J2



("CRAiLAR");

AND

:



COTSWALD INDUSTRIES INC.

, a company organised under the laws of New York, with a principal place of
business being at 10 East 40th Street, Suite 3410, New York, NY 10016.



("Cotswold Industries")

WHEREAS

:



(A)     CRAiLAR has developed, is in the possession of, and is the beneficial
owner of, substantial and valuable expertise, know-how and certain Intellectual
Property relating to the field of developing and carrying out enzyme-based
processing of natural bast fibers through its wholly-owned subsidiary CRAiLAR
Fiber Technologies Inc. ("CFT"), through a global, exclusive licensing contract
with the National Research Council of Canada ("NRC"), as well as the harvesting
and processing of short fiber flax for use in its CRAiLAR(R) enzyme-based
process;

(B)     Cotswald Industries has developed, is in possession of, and is the
beneficial owner of, substantial and valuable expertise, know-how and certain
Intellectual Property relating to Cotswold Industries' spinning, knitting and
weaving of fibers for intermediate and consumer use and the design, development,
manufacture and marketing thereof;

(C)     CRAiLAR and Cotswold Industries entered into the Confidentiality
Agreement on February 11 2013, and wish to jointly develop spun, knitted and
woven goods for CRAiLAR fiber markets and in furtherance thereof under the terms
and conditions of this Agreement;

NOW THEREFORE

, the parties hereto covenant and agree as follows:





--------------------------------------------------------------------------------



PART 1
DEFINITIONS AND INTERPRETATIONS

Definitions

1.1     In this Agreement, the following words or phrases have the following
meanings, unless the context otherwise requires:

(a)     "Affiliate" in relation to a specified Person, means a Person that
directly or indirectly controls, is under common control with, or is controlled
by the specified Person, and for the purposes hereof, a Person will be deemed to
control a corporation if

(i)     securities of the corporation to which are attached more than 50% of the
votes that may be cast to elect directors of the specified corporation or other
rights to elect a majority of the directors are held, other than by way of
security only, by or for the benefit of the Person, and

(ii)     the votes attached to those securities are sufficient, if exercised, to
elect a majority of the directors of the corporation;

(b)     "Business Day" means a day that is not a Saturday or a Sunday or a
British Columbia provincial, or Canadian federal, holiday;

(c)     "Confidentiality Agreement" means the confidentiality agreement between
CRAiLAR and Cotswold Industries executed by both parties on February 11, 2013

(d)     "Confidential Information" means, in relation to a Person, information
known or used by such Person in connection with its business and technology that
is not known to the general public or that, by its nature or the nature of its
disclosure, ought reasonably be known to be the confidential or proprietary
information of a Person, including, but not limited to, such Person's
Intellectual Property, customer information, financial information, marketing
information, and information as to business opportunities and research and
development, and includes in respect of each party hereto all confidential and
protected information of such party pursuant to the Confidentiality Agreement;

(e)     "Cotswold Industries Arising IP" means Intellectual Property concerning
Improvements relating to the Cotswold Industries IP, which includes, for
clarity,

(i)     spinning, knitting and weaving CRAiLAR fibers into existing and new
yarns and fabrics for use in trouser pocketing, apparel interlining,
waistbanding, and other intermediate goods

but in any event shall not include any CRAiLAR IP or NRC Protected IP, which at
all times shall be treated as CRAiLAR arising IP under the terms of this
Agreement;



--------------------------------------------------------------------------------



(f)     "Cotswold Industries IP" means Intellectual Property held by Cotswold
Industries on the Effective Date;

(g)     "Cotswold Industries Products" means fabrics for use in trouser
pocketing, apparel interlining, waistbanding and other intermediate goods;

(h)     "CRAiLAR Arising IP" means Intellectual Property concerning Improvements
to the CRAiLAR IP, which includes, for clarity,

(i)     Improvements to the CRAiLAR enzymatic process for bast fibers developed
by the NRC.

(ii)     methods for the harvesting of flax fiber by means other than pulling
the entire plant from the ground, decortication and cleaning of Flax fiber for
short fiber processing in CRAiLAR's enzymatic processing of CRAiLAR Fibers;

(i)     "CRAiLAR Fibers" means any fibers produced as a result of any process
included under the CRAiLAR IP or CRAiLAR Arising IP, and includes those fibers
identified by the parties as the objective of the Development Program in the
Statement of Work and which will include separate descriptions of any such
products;

(j)     "CRAiLAR IP" means Intellectual Property held by CRAiLAR on the
Effective Date, and for greater certainty includes any Intellectual Property
licensed by CRAiLAR from NRC;

(k)     "Development Agreement Deadline Date" means with reference to a
particular development agreement contemplated in Schedule B, the applicable day
that is 30 days after the day on which CRAiLAR and Cotswold Industries become
obligated to negotiate that development agreement pursuant to Schedule B;

(l)     "Development Program" means the development program described in Part 2
of this Agreement and includes Technology Development and Product Development;

(m)     "Dispute Notice" has the meaning ascribed to it in Section 7.1;

(n)     "Effective Date" means the date that as noted on the first page of this
Agreement;

(o)     "Improvements" means all Intellectual Property arising during the Term
relating to the CRAiLAR IP or Cotswold Industries IP;

(p)     "Intellectual Property" means all intellectual property arising anywhere
in the world, including:

(i)     all trademarks, service marks, corporate names, business names and other
trade names whether or not registerable or the subject of applications or
registrations;



--------------------------------------------------------------------------------



(ii)     inventions, arts, processes, machines, manufactures, compositions of
matter, developments and improvements, all whether or not patentable, patented
or the subject of applications for patents;

(iii)     all industrial designs whether or not patentable or registrable,
patented or registered or the subject of applications for registration or
patent;

(iv)     all formulae, proprietary information, trade secrets and know-how; all
moral rights and the benefits of all waivers of moral rights if the Person is
not the author of the Intellectual Property; and

(v)     all other intellectual and industrial property all whether or not
registrable, registered or subject of applications for registration;

(q)     "Intellectual Property Rights" means all intellectual property rights
arising anywhere in the world, including:

(i)     all common law rights and registrations, pending applications for
registration and rights to file applications for Intellectual Property;

(ii)     all copyright and all registrations, pending applications for
registration and rights to file applications for the Intellectual Property;

(iii)     all patents, pending patent applications and rights to file
applications for the Intellectual Property, including all rights of priority and
rights in continuations, continuations in part, divisions, re-examinations,
re-issues and other derivative applications and patents;

(iv)     all license rights in the foregoing; and

(v)     all rights to enforce rights in the foregoing against third parties;

(r)     "Milestones" means the technical and product milestones identified in
the Statement of Work;

(s)     "Notice" has the meaning ascribed to it in Section 9.4;

(t)     "NRC Protected IP" means all NRC Intellectual Property or Intellectual
Property Rights now or later existing, together with any Improvements thereto,
as licensed by CRAiLAR from NRC;

(u)     "Person" means an individual, corporation, body corporate, firm, limited
liability company, partnership, syndicate, joint venture, society, association,
agency, governmental body, educational institute, trust or an incorporated
organization or trustee or other such legal representative;

(v)     "Project Manager" has the meaning ascribed to it in Section 2.3;



--------------------------------------------------------------------------------



(w)     "Senior Officer" means, in the case of CRAiLAR, CRAiLAR's CEO and in the
case of Cotswold Industries, Cotswold Industries 's CEO;

(x)     "Statement of Work" means the Statement of Work including the budget
annexed hereto as Schedule A; and

(y)      "Term" means the term of the Development Program beginning on the
Effective Date and continuing until terminated in accordance with the provisions
of Part 5.

Interpretation

1.2     In this Agreement, except as otherwise expressly provided or unless the
context otherwise requires,

(a)     "this Agreement" means this Development Agreement as from time to time
supplemented or amended by one or more agreements entered into pursuant to the
applicable provisions hereof;

(b)     the headings in this Agreement are inserted for convenience only and do
not form a part of this Agreement and are not intended to interpret, define or
limit the scope, extent or intent of this Agreement or any provision hereof;

(c)     the word "including", when following any general statement or term, is
not to be construed as limiting the general statement or term to the specific
items or matters set forth or to similar items or matters, but rather as
permitting the general statement or term to refer to all other items or matters
that could reasonably fall within its broadest possible scope;

(d)     except where otherwise specified, all references to currency mean
Canadian currency;

(e)      a reference to a statute includes all regulations made thereunder, all
amendments to the statute or regulations in force from time to time, and any
statute or regulation that supplements or supersedes such statute or
regulations;

(f)     a reference to an entity includes any successor to that entity;

(g)     words importing the masculine gender include the feminine or neuter,
words in the singular include the plural, words importing a corporate entity
include individuals, and vice versa; and

(h)     a reference to a Part is to a Part of this Agreement and the symbol
Section followed by a number or some combination of numbers and letters refers
to the section, paragraph, subparagraph, clause or subclause of this Agreement
so designated.



--------------------------------------------------------------------------------



Schedules

1.3     The following schedules are incorporated into this Agreement by
reference and form part hereof:

Schedule A:     Statement of Work

PART 2
DEVELOPMENT PROGRAM

Development

2.1     CRAiLAR and Cotswold Industries will work jointly and individually at
their respective facilities, will co-operate in their research and development
activities as may be required or expedient, and will use commercially reasonable
efforts to develop or create commercially viable CRAiLAR Fibers in accordance
with the Statement of Work.

Purpose

2.2     The Development Program contemplated by this Agreement will include the
activities described in the Statement of Work, and will encompass all research,
design, development, improvement and other experimentation and performance
testing of CRAiLAR Fibers during the Term and the provision of reports and
advice by the parties to one another with respect to the development of such
products, the aim of which is to produce CRAiLAR Fibers as described in the
Statement of Work.

Project Manager

2.3     Each of the parties will appoint and maintain, until the expiry of the
Term, a project manager ("Project Manager") and may from time to time change its
Project Manager upon prior written notice to the other party. Each party's
Project Manager will be responsible for that party's performance under this
Agreement and will co-ordinate and co-operate with the other party's Project
Manager concerning the management, co-ordination and administration of the
activities of such party under this Agreement. Specifically, the Project
Managers will:

(a)     exchange results and all other relevant information arising pursuant to
the Development Program;

(b)     specify detailed objectives of the Development Program, the work to be
performed by each party and relevant specifications and appropriate targets, to
the extent deemed necessary for the success of the Development Program;

(c)     maintain books and written records of the dates on which Intellectual
Property is disclosed by one party to the other pursuant to the Development
Program; and

(d)     jointly prepare a written summary for both CRAiLAR and Cotswold
Industries every quarter on the results and progress of the Development Program.



--------------------------------------------------------------------------------



Duties of the Project Managers

2.4     Each Project Manager will, among other things:

(a)     oversee all work to be performed by such Project Manager's respective
party pursuant to the Development Program (including, but not limited to, the
work for which each party is responsible as may be described in the Statement of
Work);

(b)     review Intellectual Property, determine strategy related thereto, and
determine whether Intellectual Property constitutes CRAiLAR Arising IP or
Cotswold Industries Arising IP;

(c)     develop a program for the tracking of Intellectual Property developed
during the Development Program;

(d)     promptly resolve any problems or disputes related to the Development
Program or generally with this Agreement as such problems or disputes arise;

(e)     evaluate and revise the Development Program and discuss all technical
issues arising with respect to the Development Program;

(f)     review, on a regular basis, the ability to produce CRAiLAR Fibers at the
target prices established pursuant to the Statement of Work and the projected
date of commercializing CRAiLAR Fibers and make recommendations to the parties
regarding commercialization;

(g)     determine whether or not a Milestone has been achieved; and

(h)     resolve issues with respect to the disclosure of CRAiLAR Arising IP to
Cotswold Industries and the disclosure of Cotswold Industries Arising IP to
CRAiLAR;

in each case as such duties relate to the Development Program.

PART 3
DEVELOPMENT AND FUNDING

Development

3.1     During the Term, each party will use reasonable efforts to successfully,
diligently and on a timely basis, carry out the portion of the Development
Program for which it is responsible as set forth in the Statement of Work and
for the achievement of the objectives of the Development Program.

Funding Arrangements

3.2     The Development Program will be funded on the following basis:



--------------------------------------------------------------------------------



(a)     Cotswold Industries will bear its own costs and expenditures incurred in
connection with the Development Program;

(b)     CRAiLAR will bear its own costs and expenditures incurred in connection
with the Development Program;

PART 4
NON-COMPETITION AND EXCLUSIVITY

Non-Competition by Cotswold Industries

4.1     During the Term, Cotswold Industries will not and will ensure that its
Affiliates will not, directly or indirectly, compete with CRAiLAR in the
research, development or production of enzyme-treated natural bast fibers and
will not, directly or indirectly, license or sell technology or provide products
or research or development services to any Person, or engage in research or
development with any Person, related to enzyme-treated natural bast fibers or
CRAiLAR Fibers (collectively, the "Exclusive Services and Products").

Non-Solicitation

4.2     Subject to the transfers of employees contemplated in the Statement of
Work, no party will during the Term and for a period of two years after the
expiry thereof solicit for employment any individual who is, at the time of such
solicitation, employed by the other party or its Affiliates, nor will such
party, directly or indirectly, induce any such individual to leave his or her
employment. Each of CRAiLAR and Cotswold Industries will ensure that their
respective Affiliates will comply with this Section 4.2.

Reasonable Restriction

4.3     Each party agrees that the restrictions contained in this Part 4 are
reasonable for the protection of the respective legitimate business interests of
the parties.

Injunctive Relief

4.4     Each party acknowledges that a breach by it or any of its Affiliates of
any covenant contained in this Part 4 could result in damages to the other party
which may not adequately be compensated for by monetary award alone.
Accordingly, in the event of any such breach by a party, in addition to all
other remedies available to the other party at law or in equity, such other
party will be entitled as a matter of right, to apply to a court of competent
jurisdiction for such relief by way of restraining order, injunction, decree or
otherwise, as may be appropriate, to ensure compliance with the provisions of
this Part 4.



--------------------------------------------------------------------------------



PART 5
TERMINATION EVENTS

Termination

5.1     The Development Program and this Agreement will terminate at the expiry
of the Term.

General Termination After 240 Days

5.2     Either party may terminate the Development Program and this Agreement
immediately upon written notice at any time after the period ending 240 days
from the Effective Date.

Termination by Cotswold Industries

5.3     Cotswold Industries shall be entitled to terminate the Development
Program and this Agreement in its entirety if

(a)     CRAiLAR becomes bankrupt or insolvent, or

(b)     CRAiLAR commits a material breach hereof and fails to remedy same after
30 days' written notice from Cotswold Industries. specifying the particulars of
such breach.

Termination by CRAiLAR

5.4     CRAiLAR shall be entitled to terminate the Development Program and this
Agreement in its entirety if

(a)     Cotswold Industries becomes bankrupt or insolvent, or

(b)     Cotswold Industries commits a material breach hereof and fails to remedy
same after 30 days' written notice from CRAiLAR specifying the particulars of
such breach.

Early Termination for Failure to Reach Milestones

5.5     If the Development Program fails to meet the Milestones identified by
the Statement of Work, the parties shall forthwith meet to discuss and reach
agreement with respect to revised Milestones consistent with the objectives of
the Development Program. If the parties cannot reach such agreement within 30
days of such failure and the Milestones which the parties have failed to meet
have not subsequently been met during such 30 day period, either party shall
then be entitled to terminate the Development Program in its entirety.



--------------------------------------------------------------------------------



Consequences of Termination of the Development Program

5.6     If pursuant to this Part 5 the Development Program is terminated in its
entirety after the entering into by the parties of any supply agreement
contemplated by Schedule B, the provisions of such supply agreement shall
continue in force in accordance with its terms.

5.7     If the Development Program or this Agreement is terminated or expired,
those rights and obligations of CRAiLAR and Cotswold Industries that, by their
nature, are intended to survive will so survive, including Part 1 (except for
Section 1.3), Part 4, Part 5, Part 6, Part 7 and Part 9 (as well as, for greater
certainty, the Confidentiality Agreement).

PART 6
INTELLECTUAL PROPERTY

Prior IP

6.1     All CRAiLAR IP will remain the property of CRAiLAR and all right, title
and interest therein (including all Intellectual Property Rights) shall remain
with CRAiLAR except as expressly set out in this Agreement, and no license, real
or implied will be granted with respect to such Intellectual Property except as
contemplated in this Agreement, if any. All Cotswold IP will remain the property
of Cotswold and all right, title and interest therein (including all
Intellectual Property Rights) shall remain with Cotswold except as expressly set
out in this Agreement, and no license, real or implied will be granted with
respect to such Intellectual Property except as contemplated in this Agreement,
if any.

Arising IP

6.2     All CRAiLAR Arising IP will be the property of CRAiLAR and all Cotswold
Industries Arising IP will be the property of Cotswold Industries, and all
respective right, title and interest therein (including all Intellectual
Property Rights) shall remain with CRAiLAR or Cotswold Industries, as the case
may be, except as expressly set out in this Agreement, and no license, real of
implied will be granted with respect to such Intellectual Property except as
contemplated in this Agreement, if any.

CRAiLAR Disclosure of Intellectual Property for the Development Program

6.3     CRAiLAR will disclose to Cotswold Industries the CRAiLAR IP and CRAiLAR
Arising IP but only to the extent strictly necessary for the Development
Program.

Cotswold Industries Disclosure of Intellectual Property for the Development
Program

6.4     Cotswold Industries will disclose to CRAiLAR the Cotswold Industries IP
and Cotswold Industries Arising IP but only to the extent strictly necessary for
the Development Program.



--------------------------------------------------------------------------------



Ownership of Arising Intellectual Property

6.5     Where during the Term any Intellectual Property which relates to the
Development Program is invented, discovered, improved or otherwise developed or
made by one party, such party will disclose the same to the other as soon after
discovery as feasible and, in any event, in regular quarterly reports prepared
by each party and delivered to the Project Managers. Regardless of inventorship,
ownership of all Intellectual Property Rights in any Intellectual Property will
vest immediately and is hereby assigned in accordance with the provisions hereof
relating to CRAiLAR Arising IP and Cotswold Industries Arising IP (it being the
intention that all such Intellectual Property may be characterized as one of
those but not more or less than one). To this end, the parties will execute or
cause to be executed such deeds, documents, instruments, assignments and moral
rights waivers as maybe necessary to effect the intent of this Section 6.5. For
greater clarity, no such Intellectual Property will be owned jointly by the
CRAiLAR and Cotswold Industries.

Patents for CRAiLAR Arising IP and Cotswold Industries Arising IP

6.6     Each of CRAiLAR and Cotswold Industries shall have the option to
prepare, file, prosecute, defend and maintain patents with respect to any
CRAiLAR Arising IP or Cotswold Industries Arising IP, respectively. Each party
will execute all such documents, execute or obtain such assignments and waivers,
including waivers of moral rights, and do all such other things as are
reasonably requested by the other party in connection with any such patent and
will assist the owner in all respects necessary to enable the preparation,
filing, prosecution, defence and maintenance of any such patent. CRAiLAR shall
be responsible for filing, prosecuting, defending and maintaining, at its sole
cost and expense, any patent applications it files in respect of CRAiLAR Arising
IP. Cotswold Industries shall be responsible for filing, prosecuting, defending
and maintaining, at its sole cost and expense, any patent applications it files
in respect of Cotswold Arising IP.

Consent to Use of Confidential Information

6.7     CRAiLAR's patent applications may not include any Cotswold Industries
IP, Cotswold Industries Arising IP or Confidential Information of Cotswold
Industries without the express written consent of Cotswold Industries. Cotswold
Industries' patent applications may not include any CRAiLAR IP, CRAiLAR Arising
IP or Confidential Information of CRAiLAR without the express written consent of
CRAiLAR.

PART 7
DISPUTE RESOLUTION

Initiation of Process

7.1     If at any time a dispute between the parties with respect to any matter
relating to this Agreement arises, a party that wishes that the issue be
considered further may give written notice (the "Dispute Notice") to the other
requiring that such issue or dispute be decided pursuant to this Part 7.



--------------------------------------------------------------------------------



Referral to Senior Officers

7.2     If a Dispute Notice is given, the Senior Officers of each of the parties
shall initiate discussions with a view to settling the issue or matter. A
decision reached by such Senior Officers and communicated by them in writing to
the parties will be binding on the parties and will be implemented.

Submission to Arbitration

7.3     If no decision is communicated by the Senior Officers within 30 days
after such issue or dispute is referred to them, either party may at any time
before a decision thereon is so communicated and less than 120 days after
delivery of the Dispute Notice, by further notice given to the other, submit the
issue or dispute to arbitration in accordance with the rules of arbitration of
the British Columbia International Commercial Arbitration Centre (the "Rules")
as modified by the provisions herein. The issue or dispute will be submitted to
one arbitrator in accordance with the Rules.

Place of Arbitration

7.4     All arbitration proceedings will be conducted in the English language in
Vancouver, British Columbia.

Final and Binding

7.5     Any award or decision of the arbitrator or an arbitration pursuant to
Section 7.3 shall be final and binding upon the parties.

Legal Proceedings

7.6     A legal proceeding commenced by a party to this Agreement in respect of
an issue or dispute that may be arbitrated under this Agreement

(a)     will be stayed until the time during which arbitration may be initiated
has expired or, if arbitration is initiated, a decision on the arbitration is
delivered or the arbitration process has otherwise ended, and

(b)     will be discontinued following the award or decision of the arbitrator
on the arbitration unless such decision is not to continue with the arbitration
of the issue or dispute.

Exclusions

7.7     This Part 7 will not apply to the grant of provisional remedies,
including injunctions, restraining orders and specific performance, and each
party reserves its right to commence such action or seek such remedies from any
court of competent jurisdiction.



--------------------------------------------------------------------------------



PART 8
GENERAL REPRESENTATIONS

Representations

8.1     Each party hereby represents and warrants to each other party that

(a)     it has the right and power to enter into this Agreement and perform the
obligations contained herein;

(b)     the execution and delivery of this Agreement, and the performance of the
covenants and agreements herein contained, are not limited or restricted by or
in conflict with, nor will they breach, infringe, contravene or interfere with,
any Person's contractual, intellectual property, privacy, common law, statutory,
equitable, confidentiality or other rights to the extent that it would affect
the party's ability to perform its obligations under this Agreement, and

(c)     it has no knowledge of any existing, or reasonably anticipated, claim,
action, proceeding, dispute or suit which would affect its ability to perform
any aspect of this Agreement or to use any of its Intellectual Property or any
other matter which might affect the validity, use, continuance, ownership or
value of such Intellectual Property.

PART 9
GENERAL

Modifications, Approvals and Consents

9.1     No amendment, modification, supplement, termination or waiver of any
provision of this Agreement will be effective unless in writing signed by the
appropriate party and then only in the specific instance and for the specific
purpose given.

Further Assurances

9.2     The parties will execute such further assurances and other documents and
instruments and do such further and other things as may be necessary to
implement and carry out the intent of this Agreement.

Entire Agreement

9.3     The provisions in this Agreement and the Confidentiality Agreement
constitute the entire agreement between the parties with respect to the
Development Program and supersede all previous expectations, understandings,
communications, representations and agreements whether verbal or written between
the parties.



--------------------------------------------------------------------------------



Notices

9.4     Every notice, request, demand, direction or other communication (each,
for the purposes of Section 9.4, Section 9.5 and Section 9.6, a "Notice")
required or permitted to be given pursuant to this Agreement will be deemed to
be well and sufficiently given if in writing and delivered by hand (including
recognized overnight courier service) or transmitted by facsimile, in each case
addressed as follows:

(a)     if to CRAiLAR at:

305- 4420 Chatterton Way, Victoria, BC V8X 5J2 Canada
Attention: Kenneth Barker, CEO
Facsimile: 503 974 9367; and

if to Cotswold Industries at:

(b)     Cotswold Industries Inc.
         10 East 40th Street, Suite 3410, New York, NY 10016

Attention: James McKinnon
Email: james@cotswoldindustries.com

or to such other address or transmission receiving station as is specified by
the particular party by Notice to the others.

Deemed Receipt

9.5     Any Notice delivered or sent as aforesaid will be deemed conclusively to
have been effectively given and received on the day Notice was delivered or sent
as aforesaid if it was delivered or sent on a day that was a Business Day or on
the next day that is a Business Day if it was delivered or sent on a day that
was not a Business Day.

Change of Address

9.6     A party may at any time, by Notice to the others, change its address to
some no less convenient address and will so change its address whenever its
address ceases to be suitable for delivery by hand.

Enurement

9.7     This Agreement will enure to the benefit of and be binding upon the
parties and their respective successors and permitted assigns.



--------------------------------------------------------------------------------



Governing Law

9.8     This Agreement will be deemed to have been made in British Columbia,
Canada and the construction, validity and performance of this Agreement will be
governed in all respects by the laws of British Columbia and applicable laws of
Canada.

Attornment

9.9     Subject to Part 7, each party irrevocably attorns to the exclusive
jurisdiction of the courts of British Columbia, Canada and all courts having
appellate jurisdiction thereover in respect of any proceeding arising out of or
relating to this Agreement.

Severability

9.10     If any provision of this Agreement is at any time unenforceable or
invalid for any reason, it will be severable from the remainder of this
Agreement and, in its application at that time, this Agreement will be construed
as though such provision was not contained herein and the remainder will
continue in full force and effect and be construed as if this Agreement had been
executed without the invalid or unenforceable provision.

Counterparts

9.11     This Agreement may be executed in counterparts or by facsimile, each of
which will together, for all purposes, constitute one and the same instrument,
binding on the parties, and each of which will together be deemed to be an
original, notwithstanding that both parties are not signatories to the same
counterpart or facsimile.

Assignment

9.12     Neither party may assign any right, benefit or interest in this
Agreement without the written consent of the other party or except by operation
of law, and any purported assignment without such consent will be void.

Public Releases

9.13     Where required by public market authorities, CRAiLAR will make
disclosures with respect to this Agreement in a press release, outlining the
basic structure of this agreement, in order to satisfy the requirement of public
market authorities to disclose all CRAiLAR material events in the interest of
current or prospective investors.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF

the parties have executed this Agreement as of the date first written above.



CRAiLAR TECHNOLOGIES INC.

Per:     /s/ Guy Prevost                     
           Authorized Signatory

COTSWOLD INDUSTRIES INC.

Per:     /s/ James W. McKinnon                    
           Authorized Signatory



--------------------------------------------------------------------------------



SCHEDULE A

STATEMENT OF WORK

FOR CRAILAR-COTSWOLD INDUSTRIES DEVELOPMENT PROGRAM

Scope

The introduction of CRAiLAR fibers into Pocketing, Interlining & waist banding
products.

Central Textiles

Central Textiles Inc. ("Central Textiles") is an Affiliate of Cotswold, and will
be contracted by Cotswold to perform certain services as part of the Development
Program. Cotswold will ensure that Central Textiles executes a confidentiality
agreement no less protective of CRAiLAR than the Confidentiality Agreement.

Milestones

1.      Design a yarn blend using CRAiLAR fibers that is competitive to
poly-cotton in terms of strength, performance & pricing

Timeframe: First 45 days
Manager for Central Textiles: Harriet Scarborough
Manager for CRAiLAR: Greg Wright

2.     Introduction of the CRAiLAR yarn into product.

Timeframe: 45 days
Manager for Central Textiles: Harriet Scarborough
Manager for CRAiLAR: Greg Wright

3.     Introduction of product into market testing (lab and wash testing)

Timeframe: 30 days
Manager for Cotswold: Cathy D'Agostino
Manager for CRAiLAR: Greg Wright

4.     Merchandise product into mass channels. (customer product adoptions)

Timeframe: 60 days
Manager for Cotswold: Bill Broadway
Manager for CRAiLAR: Greg Wright

5.     Grow market share of product.

Timeframe: 90-180 days
Manager for Cotswold: Bill Broadway
Manager for CRAiLAR: Greg Wright



--------------------------------------------------------------------------------



CRAiLAR Fiber Specifications

CRAiLAR Flax fiber processed through the patented CRAiLAR enzyme process,
reduced to the ultimate fiber state at a uniform length and fiber micron to
allow for successful spinning with cotton and polyester in yarn counts suitable
for the end garment specifications. CRAiLAR Flax fiber cleaning and
decortication guidelines will be adhered to, in order to avoid over processing
of the CRAiLAR fibers, and processed through CRAiLAR's enzymatic process
resulting in ultimate fiber separation and the preservation of fiber length and
uniformity.